Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9 of applicant arguments/remarks, filed 02/09/2021, with respect to the previous 112 rejections have been fully considered and are persuasive.  The he previous 112 rejections have been withdrawn. 

Applicant’s arguments, see page 10-12 of applicant arguments/remarks, filed 02/09/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103. Please see below for further details. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Driemel (US 2008/0007259), in view of Jones (US 2018/0263561).

Regarding claim 1, Driemel teaches a magnetic resonance (MR) local coil comprising: 
	a plurality of substrates that form a combined virtual surface [Fig. 4, see substrates 19 are combined. See also rest of reference.]; 
	at least one conductor loop arranged on each substrate of the plurality of substrates [Fig. 4, see substrates 14 house coil elements. ¶0036 and Fig. 6. See also rest of reference.]; and 
	an enclosure that surrounds the plurality of substrates at least partially [Fig. 2 and 4 include cushions 8 that can be used to partially surround the substrates. See also rest of reference.],  
	wherein the MR local coil is configured to allow a displacement of the plurality of substrates with respect to one another tangential to the virtual surface [Fig.  2 and 4, wherein the substrates move in a tangential direction. See also rest of reference.].
	However, Driemel is silent in teaching the plurality of substrates is arranged inside the enclosure, wherein the enclosure comprises an aperture.
[Fig. 1-5b, wherein the plurality of layers 26/boards 22, 30, 40 are encapsulated by flexible housing 1B. See ¶0075 and also rest of reference.], the plurality of substrates is arranged inside the enclosure [Fig. 1-5b, wherein the plurality of layers 26/boards 22, 30, 40 are encapsulated by flexible housing 1B. See ¶0075 and also rest of reference.], wherein the enclosure comprises an aperture [Fig. 2, wherein the aperture corresponds to the holes that are used to that cables 52 can exit the coil array and form bundle 47. See also Fig. 5b, which includes plastic housing 65 wherein the bundle 47 of cables 52 is routed to a system cable junction board (not shown) housed within a plastic housing 65 that is mounted to the perimeter of the foam housing l B. Therefore, there is a hole/aperture in the enclosure.  See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Driemel and Jones because Jones teaches that it is known to include protect the components of the RF coil using an enclosure that can also provide other useful features such as waterproofing and added comfort [Jones - ¶0079. See also rest of reference.]. 

Regarding claim 2, Driemel and Jones teach the limitations of claim 1, which this claim depends from. 
	Driemel further teaches wherein at least one substrate of the plurality of substrates comprises two or more conductor loops [Abstract Fig. 6 shows that there would be multiple coil elements for each substrate. See also rest of reference.].

Regarding claim 3, Driemel and Jones teach the limitations of claim 1, which this claim depends from. 
	Driemel further teaches wherein the plurality of substrates, the conductor loops, or the plurality of substrates and the conductor loops are bendable [¶0028, ¶0045, ¶0048. See also rest of reference.].

Regarding claim 4, Driemel and Jones teach the limitations of claim 1, which this claim depends from. 
	Driemel further teaches wherein the plurality of substrates comprise a flexible material [¶0015, the housing parts are made of flexible material. See also rest of reference.]. Driemel also teaches wherein circuit boards are printed circuit boards [¶0028]. 
	However, Driemel is silent in teaching wherein the substrate comprise a circuit board material.
	Jones further teaches wherein the substrate comprise a circuit board material [¶0061. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Driemel and Jones because Jones teaches that it is known to include protect the components of the RF coil using an enclosure that can also provide other useful features such as waterproofing and added comfort [Jones - ¶0079. See also rest of reference.]. Further, it would have been obvious to try using the printed circuit board material disclosed by Driemel instead of the circuit board material 
	
Regarding claim 5, Driemel and Jones teach the limitations of claim 1, which this claim depends from. 
	Driemel further teaches further comprising a mechanism configured to restrict a possible displacement of the plurality of substrates with respect to one another tangential to the virtual surface [Fig. 2 and 4 include cushions 8 that can be used to restrict the movement of the substrates. See also Fig. 2, linear guides 11 which can be used to restrict the movement of the substrates. See also rest of reference.].

Regarding claim 10, Driemel and Jones teach the limitations of claim 1, which this claim depends from. 
	Driemel and Jones both further teach wherein the enclosure restricts a possible displacement of the plurality of substrates with respect to one another tangential to the virtual surface [Driemel - Fig. 2 and 4 include cushions 8 that can be used to partially surround the substrates and can restrict movement when in contact with the patient head. See also rest of reference. Jones - Fig. 1-5b, wherein the plurality of layers 26/boards 22, 30, 40 are encapsulated by flexible housing 1B and the components are restricted to stay inside the flexible housing. See ¶0075 and also rest of reference.].

Regarding claim 11, Driemel and Jones teach the limitations of claim 10, which this claim depends from. 
	Driemel further teaches wherein the enclosure comprises a first layer and a second layer, wherein the first layer and the second layer are arranged parallel to the virtual surface [Fig. 1 and 4, cushion 7 is made of two layers and is parallel. See also rest of reference.].
	However, Driemel is silent in teaching wherein the plurality of substrates are arranged between the first layer and the second layer,19 wherein the first layer has a first edge, and the second layer has a second edge, wherein the first edge and the second edge are joined together and form a combined edge, and wherein the combined edge restricts the possible displacement of the plurality of substrates with respect to one another tangential to the virtual surface.
	Jones, which is also in the field of MRI, teaches wherein the enclosure comprises a first layer and a second layer [Fig. 1-5b, wherein the plurality of layers 26/boards 22, 30, 40 are encapsulated by flexible housing 1B. See ¶0075 and rest of reference.], wherein the first layer and the second layer are arranged parallel to the virtual surface[Fig. 1-5b, wherein the plurality of layers 26/boards 22, 30, 40 are encapsulated by flexible housing 1B. See ¶0075 and rest of reference.], wherein the plurality of substrates are arranged between the first layer and the second layer [Fig. 1-5b, wherein the plurality of layers 26/boards 22, 30, 40 are encapsulated by flexible housing 1B. See ¶0075 and also rest of reference.],19 wherein the first layer has a first edge, and the second layer has a second edge, wherein the first edge and the second edge are joined together and form a combined edge [Fig. 5A and ¶0075. See also rest of reference.], and wherein the combined edge restricts the possible displacement of the plurality of substrates with respect to one another tangential to the virtual surface [Jones - Fig. 1-5b, wherein the plurality of layers 26/boards 22, 30, 40 are encapsulated by flexible housing 1B and the components are restricted to stay inside the flexible housing. See ¶0075 and also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Driemel and Jones because Jones teaches that it is known to include protect the components of the RF coil using an enclosure that can also provide other useful features such as waterproofing and added comfort [Jones - ¶0079. See also rest of reference.].

Regarding claim 12, Driemel and Jones teach the limitations of claim 1, which this claim depends from. 
	Driemel further teaches wherein projections of the plurality of substrates onto the virtual surface overlap at least partially [Fig. 2 and Fig. 4, show that the substrates overlap partially. See also rest of reference.].

Regarding claim 13, Driemel and Jones teach the limitations of claim 12, which this claim depends from. 
	Driemel further teaches wherein projections of the conductor loops onto the virtual surface overlap at least partially [Fig. 6, wherein the coil loops overlap partially. See also rest of reference.].

Regarding claim 14, Driemel and Jones teach the limitations of claim 12, which this claim depends from. 
	Driemel further teaches wherein the plurality of substrates are aligned parallel to one another in an overlap region of the projections of the plurality of substrates onto the virtual surface [Fig. 2 and 4, wherein, the overlapping region, the substrates are parallel to each other. See also rest of reference.].

Regarding claim 15, Driemel and Jones teach the limitations of claim 1, which this claim depends from. 
	Driemel further teaches wherein at least two substrates of the plurality of substrates have a same shape [Fig. 2 and 4, wherein the substrates have the same shape. See also rest of reference.].

Regarding claim 16, Driemel and Jones teach the limitations of claim 1, which this claim depends from. 
	Driemel further teaches wherein an electronics unit is arranged on at least some substrates of the plurality of substrates [¶0028, wherein a plug-in connector can be arranged on the substrates. See also ¶0017 and rest of reference.].

Regarding claim 17, Driemel teaches Driemel further teaches a magnetic resonance apparatus comprising: 
[¶0015, ¶0024. See also rest of reference.], each MR local coil of the at least one MR local coil comprising:
		a plurality of substrates that form a combined virtual surface [Fig. 4, see substrates 14 are combined. See also rest of reference.]; and 
		at least one conductor loop arranged on each substrate of the plurality of substrates [Fig. 4, see substrates 14 house coil elements. ¶0036 and Fig. 6. See also rest of reference.], 
	an enclosure that surrounds the plurality of substrates at least partially [Fig. 2 and 4 include cushions 8 that can be used to partially surround the substrates. See also rest of reference.],
	wherein the respective MR local coil is configured to allow a displacement of the respective plurality of substrates with respect to one another tangential to the virtual surface [Fig.  2 and 4, wherein the substrates move in a tangential direction. See also rest of reference.].
	However, Driemel is silent in teaching the plurality of substrates is arranged inside the enclosure.
	Jones, which is also in the field of RF coils for MRI, teaches an enclosure that surrounds the plurality of substrates at least partially [Fig. 1-5b, wherein the plurality of layers 26/boards 22, 30, 40 are encapsulated by flexible housing 1B. See ¶0075 and also rest of reference.], the plurality of substrates is arranged inside the enclosure [Fig. 1-5b, wherein the plurality of layers 26/boards 22, 30, 40 are encapsulated by flexible housing 1B. See ¶0075 and also rest of reference.].
[Jones - ¶0079. See also rest of reference.].

Regarding claim 19, Driemel and Jones teach the limitations of claim 11, which this claim depends from. 
	Driemel is silent in teaching wherein the combined edge forms a boundary of the aperture.
	Jones further teaches wherein the combined edge forms a boundary of the aperture [Fig. 2, wherein the cables will exit from 1. Fig. 5a, wherein the combined edge is shown and will have an opening for the cables. See also Fig. 5b, which includes plastic housing 65 wherein the bundle 47 of cables 52 is routed to a system cable junction board (not shown) housed within a plastic housing 65 that is mounted to the perimeter of the foam housing l B. Therefore, there is a hole/aperture in the enclosure.  See also rest of reference.] See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Driemel and Jones because Jones teaches that it is known to include protect the components of the RF coil using an enclosure that can also provide other useful features such as waterproofing and added comfort [Jones - ¶0079. See also rest of reference.].

Claim 6-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Driemel, in view of Jones, and in further view of Wiggins (US 2008/0007250).

Regarding claim 6, Driemel and Jones teach the limitations of claim 5, which this claim depends from.
	Driemel further teaches wherein adjacent substrates of the plurality of substrates are connected by at least one connecting device [Fig. 1-2, connecting element 10. See also rest of reference.].
	However, Driemel and Jones are silent in teaching the at least one connecting18 device restricting the possible displacement of the plurality of substrates with respect to one another tangential to the virtual surface.
	Wiggins, which is also in the field of MRI, teaches wherein adjacent substrates of the plurality of substrates are connected by at least one connecting device, the at least one connecting18 device restricting the possible displacement of the plurality of substrates with respect to one another tangential to the virtual surface [¶0075 and Fig. 14, wherein rivet 904 goes through the coils and substrates. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Driemel and Jones with the teachings of Wiggins because Wiggins, similar to Driemel and Jones, teaches a local coil for MRI wherein the coil elements are able to move relative to each other [Wiggins - ¶0075. See also rest of reference.] and Wiggins teaches it is known in the art to use connecting devices to keep the local coils together, while they are moving [Wiggins – Fig. 14. See also rest of reference.]. 

Regarding claim 7, Driemel, Jones, and Wiggins teach the limitations of claim 6, which this claim depends from.
	Driemel and Jones are silent in teaching wherein the at least one connecting device comprises a connecting element that is fed through openings in respective adjacent substrates of the plurality of substrates.
	Wiggins further teaches wherein the at least one connecting device comprises a connecting element that is fed through openings in respective adjacent substrates of the plurality of substrates [Fig. 14, wherein rivet 904 goes through the coils and substrates. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Driemel and Jones with the teachings of Wiggins because Wiggins, similar to Driemel and Jones, teaches a local coil for MRI wherein the coil elements are able to move relative to each other [Wiggins - ¶0075. See also rest of reference.] and Wiggins teaches it is known in the art to use connecting devices to keep the local coils together, while they are moving [Wiggins – Fig. 14. See also rest of reference.].

Regarding claim 18, Driemel and Jones teach the limitations of claim 11, which this claim depends from.

	Wiggins, which is also in the field of RF coils for MRI, further teaches wherein at least one substrate of the plurality of substrates comprises an opening that corresponds to the aperture of the enclosure [See Fig. 14, wherein the top element 902 is considered the enclosure of bottom element 902. The holes of each 802 correspond to each other so the coil elements can be riveted together. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Driemel and Jones with the teachings of Wiggins because Wiggins, similar to Driemel and Jones, teaches a local coil for MRI wherein the coil elements are able to move relative to each other [Wiggins - ¶0075. See also rest of reference.] and Wiggins teaches it is known in the art to use connecting devices, such as rivets, to keep the local coils together, while they are moving [Wiggins – Fig. 14. See also rest of reference.].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Driemel, in view of Jones, in further view of Wiggins, and in furthest view of Wohlfarth (US 7,397,245).

Regarding claim 8, Driemel, Jones, and Wiggins teach the limitations of claim 7, which this claim depends from.
[¶0075. See also rest of reference.]. 
	However, Driemel, Jones, and Wiggins are silent in teaching wherein at least one of the openings has a larger dimension in a first direction tangential to the virtual surface than in a direction that is orthogonal to the first direction and tangential to the virtual surface.
	Wohlfarth, which is also in the field of MRI, teaches wherein at least one of the openings has a larger dimension in a first direction tangential to the virtual surface than in a direction that is orthogonal to the first direction and tangential to the virtual surface [Fig. 4-5, the rails 12 can be considered the openings and a larger dimension in a first direction tangential to the virtual surface than in a direction that is orthogonal to the first direction and tangential to the virtual surface . See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Driemel, Jones, and Wiggins with the teachings of Wohlfarth, because Wohlfarth teaches that it is known in the art to provide openings with different dimensions. Wohlfarth teaches that the openings [Wohlfarth - Fig. 4-5, rails 12] allow for movement of the coil housings, which is an object of both Driemel, Jones, and Wiggins. Openings with different dimensions in different directions are merely openings shaped as rectangles, ovals, elliptical, etc and would be obvious to a person having ordinary skill in the art rather than a circular opening.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RISHI R PATEL/Primary Examiner, Art Unit 2896